Exhibit EMPLOYMENT AGREEMENT As Amended and Restated as of February 14, 2008 This Employment Agreement (the "Agreement") as initially entered into effective as of March 1, 2004 (“Anniversary Date”) by and between TIB Financial Corp. (the “Holding Company”), TIB Bank (the “Bank”), and Edward V. Lett (the “Executive”), is hereby amended and restated as of December 16, 2008 and effective February 14, 2008; as follows: WITNESSETH: WHEREAS, the Holding Company and the Bank (collectively the "Company") desire to retain the services of and employ the Executive, and the Executive desires to provide services to the Company, pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the promises and of the covenants and agreements herein contained, the Company and the Executive covenant and agree as follows: 1.
